Title: To James Madison from Henry Hill, 1 August 1807
From: Hill, Henry
To: Madison, James



Sir,
Guilford (Connect.) Aug. 1st. 1807.

Being at this place on a visit, I yesterday received here from Mr. Ramage, late acting as Vice Consul at Havana, under my late commission of Consul for that port, the inclosed papers; of which a list is hereunto subjoined.
These I presume, will close the communications incumbent upon me in my late character, to make to you, and I have only to regret that untoward events should so far have controled my actions as to have rendered my public duties in many respects short of my wishes.
I shall leave Mr. Hadfig to settle his a/ c with your department, as it is unaccompanied with vouchers, and in my opinion many of his charges were incurred unnecessarily.
I have only to add, that I feel greatly obliged, and under the strongest obligations to the president, and to you Sir, for favors experienced, and I trust I shall yet have a future opportunity of evincing my attachment to the govt. and my country, particularly should the frenetic cabinet of Great Britain force us into a war with that power; in which case my voluntary services are now offered to the president, in any situation he may please to employ me.  I have the honor to be Sir, most respectfully, your very ob Servt.

Henry Hill Jnr


List of papers.
No. 1.  Return of Vessels entered at Havana, from 1st. July to December 31t. 1806.
2 Do. Do. Do. from Jany 1st. 1807. to 25th March.
3.  Andw. Hadfigs returns of Vessels entered and cleared at St. Iago de Cuba from 15th. June to 8 Sepr.
4 His acct of Expences for relief of sick & distressed seamen during same period.
5 Letter to Secy of the treasury department.


Henry Hill Jnr.

